MANAGEMENT'S DISCUSSION AND ANALYSIS September 4, 2007 Following is management’s discussion and analysis (MD&A) of the results of operations for MDS Inc. (MDS or the Company) for the quarter ended July 31, 2007 and its financial position as at July 31, 2007.This MD&A should be read in conjunction with the consolidated financial statements and notes that follow.For additional information and details, readers are referred to the annual financial statements and MD&A for 2006 and the Company’s Annual Information Form (AIF), all of which are published separately and are available at www.mdsinc.com and at www.sedar.com. In addition, the Company’s 40-F filing is available at www.edgar.com. Our MD&A is intended to enable readers to gain an understanding of MDS’s current results and financial position. We provide information and analysis in our MD&A comparing the results of operations for the current period to those of the same period in the preceding fiscal year and comparing our financial position to that at the end of the preceding fiscal year. We also provide analysis and commentary that we believe is required to assess the Company’s future prospects.Accordingly, certain sections of this report contain forward-looking statements that are based on current plans and expectations.These forward-looking statements are affected by risks and uncertainties that are discussed in this document, as well as in the AIF, and that could have a material impact on future prospects.Readers are cautioned that actual events and results will vary. Caution Regarding Forward-Looking Statements From time to time, we make written or oral forward-looking statements within the meaning of certain securities laws, including the “safe harbour” provisions of the Securities Act (Ontario) and the United States Private Securities Litigation Reform Act of 1995.This document contains such statements, and we may make such statements in other filings with Canadian regulators or the United States Securities and Exchange Commission, in reports to shareholders or in other communications, including public presentations.These forward-looking statements include, among others, statements with respect to our objectives for 2007, our medium-term goals, and strategies to achieve those objectives and goals, as well as statements with respect to our beliefs, plans, objectives, expectations, anticipations, estimates and intentions.The words “may”, “could”, “should”, “would”, “suspect”, “outlook”, “believe”, “plan”, “anticipate”, “estimate”, “expect”, “intend”, “forecast”, “objective”, “optimistic”, and words and expressions of similar import are intended to identify forward-looking statements. By their very nature, forward-looking statements involve inherent risks and uncertainties, both general and specific, which give rise to the possibility that predictions, forecasts, projections and other forward-looking statements will not be achieved.We caution readers not to place undue reliance on these statements as a number of important factors could cause our actual results to differ materially from the beliefs, plans, objectives, expectations, anticipations, estimates and intentions expressed in such forward-looking statements.These factors include, but are not limited to: management of operational risks; the strength of the Canadian and United States economies and the economies of other countries in which we conduct business; our ability to secure a reliable supply of raw materials, particularly cobalt and critical nuclear isotopes; the impact of the movement of the US dollar relative to other currencies, particularly the Canadian dollar and the Euro; changes in interest rate policies of the Bank of Canada and the Board of Governors of the Federal Reserve System in the United States; the effects of competition in the markets in which we operate; the timing and technological advancement of new products introduced by us or by our competitors; the impact of changes in laws, trade policies and regulations, and enforcement thereof; judicial judgments and legal proceedings; our ability to successfully realign our organization, resources and processes; our ability to complete strategic acquisitions and joint ventures and to integrate our acquisitions and joint ventures successfully; changes in accounting policies and methods we use to report our financial condition, including uncertainties associated with critical accounting assumptions and estimates; the possible impact on our businesses from natural disasters, public health emergencies, international conflicts and other developments including those relating to terrorism; and our success in anticipating and managing the foregoing risks. We caution that the foregoing list of important factors that may affect future results is not exhaustive.When relying on our forward-looking statements to make decisions with respect to the Company, investors and others should carefully consider the foregoing factors and other uncertainties and potential events.We do not undertake to update any forward-looking statement, whether written or oral, that may be made from time to time by us or on our behalf. Use of Non-GAAP Measures In addition to measures based on generally accepted accounting principles (GAAP) in this MD&A, we use terms such as adjusted operating income; adjusted earnings before interest, taxes, depreciation and amortization (EBITDA); EBITDA margin; adjusted EPS; operating working capital; and backlog.These terms are not defined by GAAP and our use of such terms or measurement of such items may vary from that of other companies.In addition, measurement of both reported and organic growth is not defined by GAAP and our use of these terms or measurement of these items may vary from that of other companies.Where relevant, and particularly for earnings-based measures, we provide tables in this document that reconcile the non-GAAP measures used to amounts reported on the face of the consolidated financial statements. Our executive management team assesses the performance of our businesses based on a review of results comprising these non-GAAP measures and GAAP measures. We also report on our performance to the Company’s Board of Directors based on these GAAP and non-GAAP measures.In addition, adjusted EBITDA and operating working capital are the primary metrics for our annual incentive compensation plan for senior management.We provide this non-GAAP detail so that readers have a better understanding of the significant events and transactions that have had an impact on our results and can view our results through the eyes of management. We also discuss the results of our operations, isolating variances that relate to changes in exchange rates and to acquisitions and divestitures.We use the term “organic” to describe the results presented in this way.To isolate the effect of currency movements, we eliminate the impact of foreign currency hedging activities in both the current and prior periods and recalculate the figures for the prior period using the exchange rates that were in effect for the current period. We provide a reconciliation that shows the differences between reported and organic growth figures highlighting the variances caused by currency fluctuations and those caused by business acquisitions or divestitures. Substantially all of the business of the Sciex division of MDS Analytical Technologies is conducted through joint ventures. Under the terms of these joint ventures, we are entitled to a 50% share of the net earnings of the worldwide business that we conduct with our partners in these joint ventures. These earnings include a share of the profits generated by our partners that are paid to the joint ventures as profit sharing and which do not qualify as revenues for the joint ventures. Under Canadian GAAP, we report only our direct revenues and our share of revenues from the joint ventures including appropriate intercompany eliminations, and, consequently, we do not report our share of all end-user revenues, despite the fact that these other businesses contribute to our profitability. In order to provide readers with a better understanding of the drivers of profitability for the Sciex division of MDS Analytical Technologies, in addition to the organic growth of our reported revenues, we also report growth in end-user revenues as reported by our joint venture partners.This figure provides management and readers with additional information on the performance of our global business, including trends in end customer demand and our performance relative to the overall market. We are unable to provide the organic growth in this measure because we do not have access to the underlying currency data. MDS Pharma Services measures and tracks contract backlog. Contract backlog is a non-GAAP measure that we define to include the amount of contract value (excluding amounts associated with the reimbursement of costs incurred as agent for a customer) associated with confirmed contracts that has not yet been recognized as revenue. A confirmed contract is one for which the Company has received customer acceptance in a manner that is customary for the type of contract involved. For large, long-term contracts, customer acceptance is generally evidenced by the receipt of a signed contract or confirmation awarding the work to MDS. For smaller and short-term contracts, customer acceptance may be documented in other ways, including email messages and oral confirmations. Only contracts for which such acceptances have been received are included in backlog and the amount of backlog for these contracts is measured based on the revenue that is expected to be earned by MDS under the contract terms. A contract is removed from backlog if the Company receives notice from the customer that the contract has been cancelled, indefinitely delayed, or reassigned to another service provider. Tabular amounts are in millions of United States dollars, except per share amounts and where otherwise noted. Discontinued Operations All financial references in this document exclude those businesses that we consider to be discontinued.Our discontinued businesses include our diagnostics businesses, certain early-stage pharmaceutical research services operations, and our interest in Source Medical Corporation (Source).All financial references for the prior year have been restated to reflect this treatment. Introduction MDS is a global life sciences company that provides market-leading products and services that our customers use for the development of drugs and the diagnosis and treatment of disease.We are a leading global provider of pharmaceutical contract research, medical isotopes for molecular imaging, radiotherapeutics, and analytical instruments. Acquisition of Molecular Devices Corporation On March 20, 2007, we completed the acquisition of Molecular Devices Corporation (MD), a leading provider of high-performance measurement tools for high-content screening, cellular analysis, and biochemical testing, in a $622 million cash transaction. The acquisition was accounted for in our second quarter using the purchase method based on certain preliminary estimates relating to the value of the assets and liabilities of the acquired company. During the third quarter, we continued the work required to assign final values to the assets and liabilities acquired, and, we have adjusted the purchase price allocation reported in the second quarter to reflect the current estimates of value.The total cost of the acquisition was $622 million, including the cash cost of the tender offer, the cash cost to acquire outstanding in-the-money options held by MD employees, and cash transaction costs. The components of the purchase cost and the preliminary allocation of the costs are as follows: Cash paid for tendered shares $ 587 Cash paid to acquire vested options 27 Cash transaction costs 8 Total cost of acquisition $ 622 Allocation of cost of acquisition: Net tangible assets acquired $ 36 Intangible assets acquired 221 Goodwill 365 Total $ 622 Net tangible assets acquired includes $21 million of acquired cash.Additional details are provided in note 6 to the unaudited consolidated financial statements MDS Inc. Consolidated Operating Highlights Third Quarter Year-to-Date % Change % Change 2007 2006 Reported Organic 2007 2006 Reported $ 321 $ 258 24% 3% Net revenues $ 844 $ 742 14% 13 5 160% Operating income (loss) (64) 30 n/m Adjustments: 3 2 Restructuring charges 44 4 - - Valuation provision 6 7 1 - Mark-to-market on interest rate swaps 1 2 - - MAPLE settlement (3) 9 - (2) Loss (gain) on sale of businesses 1 (2) - - FDA provision 61 - 11 - Acquisition integration 14 - 28 5 Adjusted operating income 60 50 28 16 Depreciation and amortization 65 45 $ 56 $ 21 167% 190% Adjusted EBITDA $ 125 $ 95 32% 17% 8% Adjusted EBITDA margin 15% 13% n/m not meaningful Consolidated revenues for the third quarter of 2007 were up 24% on a reported basis to million compared to $258 million last year. Strong 9% revenue growth at Sciex, combined with $55 million of revenue from MD in the third quarter, pushed MDS Analytical Technologies revenues up 92%. MDS Pharma Services revenues increased 4% compared to the same period in 2006, as our late-stage MDS Pharma Services businesses continued their strong growth. MDS Nordion revenues were down 4% on a reported basis compared to the same period in 2006, as the prior year figures included the realization of deferred revenue associated with our Zevalin® contract, which expired in February 2007 and therefore had no impact in the third quarter of fiscal 2007. On an organic basis, revenues grew by 3%,and adjusted EBITDA grew by 190%, which reconcile to reported growth as follows: Revenue Adjusted EBITDA Reported growth 24% 167% Growth attributable to the acquisition of MD (21%) (71%) Impact of currency fluctuations on growth - 94% Organic growth 3% 190% Operating income for the third quarter of 2007 was $13 million compared to $5 million reported for the same period in 2006.Excluding the impact of MD, operating income for the 2007 quarter was $17 million, as both MDS Pharma Services and Sciex experienced solid growth in operating income compared to the prior year. Excluding the $2 million of the Zevalin® deferred revenue in the prior-year period, MDS Nordion operating income was level with 2006. Adjusted EBITDA for the quarter was $56 million, compared to $21 million last year and $37 million reported for the second quarter of fiscal 2007. Adjusted EBITDA increased 167% on a reported basis. MDS Pharma Services demonstrated continued steady improvement in adjusted EBITDA, reporting sequential improvement in adjusted EBITDA for the fourth consecutive quarter.MDS Analytical Technologies also had a strong quarter on an adjusted EBITDA basis, both before and after the impact of the MD acquisition. Adjustments reported for the quarter include $11 million of costs related to the integration of MDS Analytical Technologies, $10 million of which relates to amortization of fair value increments recorded for inventory and order backlog as part of the purchase accounting for MD. As at July 31, 2007, the fair value increments related to inventory and order backlog have been fully expensed. Selling, general, and administration (SG&A) expenses for the quarter totalled $74 million and 23% of revenues compared to $61 million and 24% last year. The increase reflects the addition of MD, and SG&A in the other businesses was level with last year. We spent $21 million on R&D activities in the third quarter this year and expensed $9 million, compared to spending of $13 million last year, of which we expensed $5 million. The majority of the increase in R&D spending comes from the additional spending in our new MD business. Consolidated depreciation and amortization expense increased $12 million compared to the third quarter of last year.In the third quarter of 2007, we amortized $8 million of intangible assets acquired as part of the MD transaction.Capital expenditures for the quarter were $28 million and included $13 million for a property acquisition related to the expansion of our early-stage business in Phoenix, Arizona. Income from continuing operations for the quarter was $8 million, reflecting these strong results from our businesses and was up 167% compared to $3 million reported for continuing operations last year. Excluding adjusting items, income from continuing operations was $17 million or $0.14 per share. The loss from discontinued operations of $1 million for the third quarter this year reflects costs associated with the sale of our Canadian diagnostics businesses. Income from discontinued operations of $16 million for 2006 reflects the operating results of our Canadian diagnostics businesses for that period. Earnings per share from continuing operations were $0.07 for the quarter, compared to $0.02 in 2006.Adjusted earnings per share from continuing operations for the quarter were $0.14 compared to $0.01 earned in the same period last year.Earnings per share from discontinued operations were a loss of $0.01 compared to income of $0.11 last year. Adjusted earnings per share for the two periods were as follows: Third Quarter Year-to-date 2007 2006 2007 2006 Basic and diluted EPS from continuing operations – as reported $ 0.07 0.02 $ (0.37) $ 0.11 Adjustments: Restructuring charges 0.01 - 0.26 0.02 Valuation provision - - 0.05 0.04 Mark-to-market on interest rate swaps 0.01 - - - MAPLE settlement - - (0.02) 0.05 Loss (gain) on sale of long-term investment and businesses - (0.01) 0.01 (0.01) FDA provision - - 0.30 - Acquisition integration 0.05 - 0.06 - Tax rate changes - - - 0.02 Adjusted EPS $ 0.14 0.01 $ 0.29 $ 0.23 MDS Pharma Services Financial Highlights Third Quarter Year-to-Date % Change % Change 2007 2006 Reported Organic 2007 2006 Reported $ 62 $ 63 (2%) Early-stage $ 188 $ 198 (5%) 56 50 12% Late-stage 166 139 19% 118 113 4% 3% Net revenues 354 337 5% (82) (93) Cost of revenues (248) (252) (32) (33) Selling, general, and administration (98) (91) (8) (7) Depreciation and amortization (26) (21) (1) (1) Restructuring charges (35) (1) - - Equity earnings - (1) - 5 Other income (expenses) (65) 5 (5) (16) Operating loss (118) (24) Adjustments: - 1 1 Restructuring charges 35 1 - (2) Loss (gain) on sale of a business 4 (2) - - FDA provision 61 - (4) (17) Adjusted operating loss (18) (25) 8 7 Depreciation andamortization 26 21 $ 4 $ (10) n/m n/m Adjusted EBITDA $ 8 $ (4) n/m $ 21 $ 12 Capital expenditures $ 28 $ 26 MDS Pharma Services revenues grew 4 %, based on solid 12% revenue growth in our late-stage businesses. Early-stage revenues were down 2% compared to the same quarter last year, as weakness in both early clinical and bioanalytical revenues more than offset otherwise strong growth in drug safety and discovery/preclinical revenues. We have been invited to propose on an increasing number of generic drug studies and as a result, we have seen some strength in new orders in the early-stage businesses this quarter.In addition, bioanalytical revenues were modestly higher on a quarter-over-quarter basis following three quarters of decline. We believe that these are positive signs of stability returning to our early-stage businesses, and an indicator that some of the prior customer uncertainty created by the FDA issues is being resolved. Organic revenue growth of 3% reconciles to reported growth as follows: Revenue Reported revenue growth 4% Impact of currency fluctuations on revenue growth (1%) Organic revenue growth 3% Average monthly pharmaceutical research backlog was $420 million for the third quarter of 2007, an increase of 5% when compared to the average for the third quarter of fiscal 2006. Although we saw some improvement in bid proposals in the quarter, we also experienced some delays signing contracts and cancellations.As noted last quarter, a significant contract cancellation occurred late in April, reducing our backlog to $425 million at the beginning of May and we have experienced a further decline in reported backlog for the third quarter. As of July 31, 2007 our backlog was $410 million. Average monthly backlog during the quarter Fiscal 2005 – Quarter 1 $ 315 Quarter 2 305 Quarter 3 315 Quarter 4 340 Fiscal 2006 – Quarter 1 370 Quarter 2 400 Quarter 3 400 Quarter 4 430 Fiscal 2007 – Quarter 1 450 Quarter 2 450 Quarter 3 420 We reported an operating loss of $5 million for MDS Pharma Services, a 69% reduction compared to the operating loss of $16 million reported for the prior year quarter. We are beginning to realize cost savings from our previously announced restructuring actions and we expect to see these savings increase as we complete more of these restructuring initiatives during the fourth quarter. The operating loss for 2006 included $6 million of costs related to the FDA review of our Montreal-area bioanalytical facilities, partially offset by a $2 million gain from the sale of an agricultural testing business and $3 million related to a Hurricane Katrina insurance settlement. Adjusted EBITDA for the third quarter was $4 million, up substantially from the $10 million adjusted EBITDA loss reported for the third quarter of 2006. Adjustments for the 2007 quarter related to restructuring activities that we were not able to provide for previously. Adjustments in the third quarter last year comprised restructuring charges and the gain from the sale of the agricultural testing business. During the third quarter of 2007, we continued to implement portions of our restructuring plan, initiating the resizing of our St. Laurent facility, and announcing the closure of our Sittingbourne, UK facility.To date, these restructuring activities have resulted in a headcount reduction of approximately 200 employees and we utilized $5 million of the restructuring reserve established in the second quarter of 2007 on these activities. Capital expenditures in the pharmaceutical services segment were $21 million compared to million last year.The increase in expenditures in fiscal 2007 related to the expansion of our Phoenix, Arizona early clinical research facility, and included the purchase of the property for the facility.
